Exhibit 10.4.1 ACCESS AGREEMENT This Access Agreement (the “Agreement”) is effective as of July 9, 2015 (the “Effective Date”) among and between Meritor Heavy Vehicle Systems, LLC (“Customer”), Gill Family Capital Management, Inc. ( “Gill”) and Sypris Technologies Kenton, Inc. (“Sypris Technologies Kenton”), Sypris Technologies, Inc. (“Sypris Technologies”) and Sypris Solutions, Inc. (“Sypris Solutions”) (Sypris Technologies Kenton, Sypris Technologies and Sypris Solutions being hereinafter collectively referred to as “Supplier”). RECITALS A.Pursuant to all of the various contractual obligations mutually agreed by the parties and their affiliates for the purchase and sale of Component Parts, as defined herein, (collectively, the “ Supply Agreements ” or individually, a “ Supply Agreement ”), Supplier is obligated to manufacture Customer’s and its affiliates’ and Sisamex’s respective requirements of certain component parts or assembled goods (collectively, the “ Component Parts ” or individually, a “ Component Part ”). For certainty, Component Parts include service parts to the extent that Supplier has any obligation to supply such parts pursuant to any Supply Agreement. B.Supplier and PNC Bank, National Association (“PNC” or “Lender”), are parties to a Revolving Credit and Security Agreement (as amended, the “Revolving Agreement”), whereby Lender has agreed to lend to Supplier monies in the amounts, and subject to the limitations, set forth in the Revolving Agreement. C.Supplier owns the Facilities (as defined below) identified on Schedule A. D.Supplier has requested that Customer provide certain financial and other accommodations to Supplier in accordance with the Accommodation Agreement among the Parties dated of even date hereof (the “ Accommodation Agreement ”). It is a condition of the Accommodation Agreement that Supplier grants Customer and any of its affiliates an access right to Supplier’s Facilities. E.Supplier is entering into this Agreement to afford Customer and any affected affiliates the right to use some or all of Supplier’s assets located at the Facilities, as provided below if an Event of Default (as defined below) occurs. BASED ON THE FOREGOING RECITALS and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Customer and Supplier agree that: TERMS AND CONDITIONS 1.
